Name: 1999/292/EC: Commission Decision of 29 April 1999 amending Commission Decision 1999/212/EC on certain measures to prevent the transmission of foot and mouth disease virus from Algeria, Morocco and Tunisia to the territory of the European Community Text with EEA relevance(notified under document number C(1999) 1118)
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  means of agricultural production;  international trade;  agricultural activity;  agricultural policy;  health
 Date Published: 1999-05-01

 Avis juridique important|31999D02921999/292/EC: Commission Decision of 29 April 1999 amending Commission Decision 1999/212/EC on certain measures to prevent the transmission of foot and mouth disease virus from Algeria, Morocco and Tunisia to the territory of the European Community Text with EEA relevance(notified under document number C(1999) 1118) Official Journal L 114 , 01/05/1999 P. 0054 - 0054COMMISSION DECISIONof 29 April 1999amending Commission Decision 1999/212/EC on certain measures to prevent the transmission of foot and mouth disease virus from Algeria, Morocco and Tunisia to the territory of the European Community(notified under document number C(1999) 1118)(Text with EEA relevance)(1999/292/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1) and in particular Article 22(6) thereof,(1) Whereas foot and mouth disease has been confirmed to be present in the livestock in Algeria, Morocco and Tunisia; whereas therefore the Commission has adopted Decision 1999/212/EC(2) on certain measures to prevent the transmission of foot and mouth disease virus from Algeria, Morocco and Tunisia to the territory of the European Community;(2) Whereas in accordance with Article 4 of that Decision, the measures must be reviewed in the light of the disease evolution;(3) Whereas the disease situation in the third countries concerned does not allow withdrawing the measures; whereas therefore the period these measures are in force should be extended for three months;(4) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 4 of Commission Decision 1999/212/EC the date "30 April 1999" is replaced by "31 July 1999".Article 2This Decision is addressed to the Member States.Done at Brussels, 29 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 74, 19.3.1999, p. 29.